Citation Nr: 1618740	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  15-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from February 1945 to September 1945, and he had regular Philippine Army service from September 1945 to June 1946.  The Veteran died in January 1991.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An October 1991 rating decision that denied entitlement to service connection for the Veteran's cause of death became final, because the Appellant neither appealed the decision, nor submitted new and material evidence within a year.

2.  New and material evidence raising a reasonable possibility of substantiating the claim has not been added to the record since the October 1991 rating decision.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision denying service connection for cause of death is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1991).
 
2.  The criteria for reopening the Appellant's previously denied claim of service connection for cause of death have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Appellant was notified of the (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.   Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, required notice was provided, and the Appellant has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.

Before the Veteran died, he was provided with several examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, the Appellant has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Appellant in adjudicating this appeal, because VA's duties to notify and assist have been met.

Whether New and Material Evidence has been Received to Reopen a Claim for Entitlement to Service Connection for Cause of Death

The RO issued a rating decision in October 1991 which denied service connection for cause of death.  The October 1991 rating decision noted that, at the time of his death, the Veteran was service-connected for pulmonary tuberculosis (PTB) and was receiving special monthly compensation for inactive tuberculosis.  The RO found that the Veteran's cause of death was cardio-pulmonary arrest due to septicemia, secondary to pneumonia and a cerebrovascular accident, and the RO concluded that his cause of death was unrelated to his PTB or any other disease of service origin.  The Appellant was notified of this decision, but did not appeal the denial and did not submit new and material evidence within a year of the decision. 38 C.F.R. § 3.156.  The October 1991 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.

The Appellant subsequently filed to reopen her claim for service connection for cause of death.  In June 2014, the RO denied the Appellant's claim to reopen.  The Appellant appealed.  The Board notes that, in an October 2015 statement of the case (SOC), the RO found that the Appellant had submitted new and material evidence sufficient to reopen her claim , but that her claim was still denied.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120   (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the October 1991 rating decision included: service treatment records, Veteran's Memorial Medical Center Records (VMMC) treatment records, and his death certificate.

Since the October 1991 rating decision the Appellant has submitted the following evidence into the record: Appellant's statements relating to her dire economic circumstances; Appellant's statements relating to the Veteran's status as a former prisoner of war (POW); treatment records from VMMC; affidavits dating back to 1947 from the Veteran's fellow service-members; documentation of her marriage to the Veteran; the Veteran's death certificate; an August 1986 microfiche printout of living former POWs; a July 2014 application for the correction of military records; and an April 2014 VA administrative finding that indicates that the Veteran was not a POW.

The treatment records from VMMC and the Veteran's death certificate are not new, because they are merely cumulative of the evidence of record prior to the October 1991 rating decision.  

The affidavits dating back to 1947, the evidence documenting the Appellant's marriage to the Veteran, and the Appellant's statements regarding her economic status are not material, because the evidence does not address the cause of the Veteran's death.  

The evidence relating to the Veteran's status as a former POW, however, is both new and material, but the evidence does not raise a reasonable possibility of substantiating the claim.  Namely, Appellant initially claimed that the Veteran was a POW.  Nevertheless in the July 2014 notice of disagreement (NOD), the Appellant indicated that this claim was an honest mistake, because she presumed that all veterans were POWs.  The Appellant has also additionally submitted a July 2014 application for the correction of military records indicating that the Veteran was not a POW.  The Board notes that it is unclear from the record that this application has even been sent to appropriate authority, or that any records even indicate that the Veteran was a POW.  Additionally, the August 1986 microfiche printout of living former POWs does not indicate that the Veteran was a living former POW in 1986; five years before his death.  Finally, in April 2014 VA made an administrative finding that the evidence was not sufficient to find that the Veteran was a POW.  The Appellant has not challenged this finding.  Accordingly - although the evidence related to the Veteran's status as a former POW is new and material - the evidence does not raise a reasonable probability that the Appellant can substantiate her claim.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since February 1997 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The new evidence does not suggest that the cause of the Veteran's death was the result of a service connected disability, and no duty to assist would be triggered were the claim to be reopened.

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a disability manifested by forgetfulness.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In reaching this unfortunate conclusion, the Board would like to express that it is extremely sympathetic toward the Appellant's claim and is deeply appreciative of the Veteran's military service, including his service during World War II.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

New and material evidence not having been received, the appeal to reopen service connection cause of death is denied.



____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


